Lazer, J. P.,
concurs in the result, with the following memorandum: While I concur in reversal, I do so on constraint of our holding in Town of Brookhaven v Monster Rest. (61 AD2d 980). I believe it is highly unrealistic to impose the obligation of establishing irreparable injury upon a municipality which seeks a preliminary injunction in a zoning case. At issue here is a patently illegal use of agricultural society property in the Town of Wallkill for a flea market which involves approximately 1,500 outdoor and 500 indoor sales booths and draws huge throngs of people to the site several times a week. The majority recognizes that the flea market use violates the town’s zoning ordinance, but it has voted to reverse Special Term’s grant of a preliminary injunction on the ground that the town has not demonstrated irreparable injury. In Town of Brookhaven v Monster Rest, (supra), this court reversed the grant of a preliminary injunction on the ground that the town had not demonstrated injury. The imposition of such a narrow view of the injury obligation upon a municipality which is attempting to enforce its zoning ordinance restricts the governmental ability to obtain quick relief to a few situations where some irreplaceable environmental resource is being destroyed or to circumstances which permit the irreparable injury argument to be made along conventional lines normally applicable to private parties. Such a severe constriction of the right to obtain expeditious summary relief can only result in open season for short-term violators and fly-by-night operators, particularly because our legal system is so prone to victimization by dilatory tactics. I have no difficulty in finding that a municipality is injured by violation of its zoning laws, and it seems to me that the old rule set forth in City of Utica v Ortner (256 App Div 1039) is much more salutary. Our holding in Town of Brookhaven v Monster Rest, (supra) and on this appeal will greatly reduce the scope of the municipal option of civil enforcement of zoning laws. It is, I fear, a course which we will in due time regret.